Exhibit 10.1

 

 

 

SUPPORT AND STOCKHOLDERS AGREEMENT

This Support and Stockholders Agreement (this “Agreement”), dated as of June 23,
2017, is entered into by and among Peoples, Inc., a Kansas corporation (the
“Company”), National Bank Holdings Corporation, a Delaware corporation
(“Parent”), and the undersigned stockholders of the Company (each, a
“Significant Stockholder” and collectively, the “Significant Stockholders,” and
together with the Company and Parent, the “parties”).

WHEREAS, the Significant Stockholders are the record and beneficial owners of
the number of shares of common stock, par value $1.00 per share, of the Company
(the “Company Common Stock”), set forth on Exhibit A attached hereto (such
shares, together with any other shares of capital stock of the Company the
beneficial ownership of which is acquired by the Significant Stockholders after
the date hereof (including through the exercise of stock options, warrants or
similar rights, the conversion or exchange of securities or the acquisition of
the power to vote or direct the voting of such shares) being collectively
referred to herein as the “Shares” of the Significant Stockholders);

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, Parent, Significant Stockholders and Winton A. Winter, Jr., solely in
his capacity as the representative for the Company’s stockholders, have entered
into an Agreement and Plan of Merger, dated as of the date hereof (as the same
may be amended, supplemented or otherwise modified in accordance with its terms,
the “Merger Agreement”), pursuant to which the Company and Parent have, among
other things, agreed to the merger of the Company with and into Parent on the
terms and conditions set forth in the Merger Agreement (the “Merger”); and

WHEREAS, as an inducement and an essential condition to Parent entering into the
Merger Agreement, the Company and Significant Stockholders have agreed to enter
into this Agreement and this Agreement and the Merger Agreement have each been
approved by the Company’s board of directors.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties and agreements contained herein and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

1. Support and Voting Agreement; Irrevocable Proxy.

(a) Support Agreement.  Each Significant Stockholder, severally and not jointly,
hereby irrevocably and unconditionally agrees that, as promptly as reasonably
practicable following the execution of the Merger Agreement (but in no
event (i) later than 11:59 p.m., New York City time, on the calendar day
following the date hereof or (ii) prior to the approval of the board of
directors of the Company of the Merger Agreement and the execution of the Merger
Agreement by the Company), such Significant Stockholder will execute and deliver
to the Company a written consent, in the form attached to this Agreement as
Exhibit B, adopting the Merger Agreement and approving the Merger and the other
transactions contemplated by the Merger Agreement.  The support agreements
contained herein are coupled, and shall be deemed coupled, with an interest and
may not be modified, rescinded or revoked in any manner that

 

--------------------------------------------------------------------------------

 



would render the consummation of the Merger pursuant to the Merger Agreement
illegal, impermissible or ultra vires during the term of this Agreement.  For
the avoidance of doubt, any written consent delivered pursuant to this Agreement
shall be subject to the limitations on effectiveness imposed by law. 

(b) Voting Agreement.  Each Significant Stockholder covenants and agrees that,
prior to the Expiration Date (as defined below), at any duly called meeting of
the stockholders of the Company (or any adjournment, postponement or
continuation thereof), and in any other circumstances other than a duly called
meeting of the stockholders of the Company upon which a vote, consent or other
approval (including by written consent) with respect to the Merger or the Merger
Agreement is sought, such Significant Stockholder shall appear at such meeting,
in person or by proxy, and shall vote, and cause to be voted, all Shares of such
Significant Stockholder:  (i) in favor of (A) the approval of the Merger
Agreement and approval of the Merger and the other transactions contemplated by
the Merger Agreement (and any actions required in furtherance thereof)
and (B) the approval of any proposal to adjourn or postpone such meeting to a
later date if there are not sufficient votes to approve the Merger Agreement and
the Merger and the other transactions contemplated by the Merger Agreement (or
any actions required in furtherance thereof) and (ii) against (A) any proposal
made in opposition to or in competition with the Merger or the transactions
contemplated by the Merger Agreement, (B) any action, proposal, transaction or
agreement that would, or could reasonably be expected to, result in a breach of
any covenant, representation or warranty or any other obligation or agreement of
the Company under the Merger Agreement or of such Significant Stockholder under
this Agreement, (C) any merger, reorganization, consolidation, share exchange,
business combination, sale of assets or similar transaction with or involving
the Company and any party other than Parent, including any Alternative Proposal,
and (D) any other action or proposal the consummation of which would, or could
reasonably be expected to, prevent, impede, interfere with, delay, postpone,
discourage or frustrate the purposes of or adversely affect the consummation of
the Merger or the other transactions contemplated by the Merger Agreement or the
fulfillment of the Company’s or Parent’s conditions under the Merger
Agreement.  Any such vote shall be cast (or consent shall be given) by such
Significant Stockholder in accordance with such procedures relating thereto so
as to ensure that it is duly counted, including for purposes of determining that
a quorum is present and for purposes of recording the results of such vote (or
consent).  Each Significant Stockholder shall provide Parent with at least five
(5) business days’ prior written notice prior to signing any action (other than
the action contemplated by Section ‎1(a)) proposed to be taken by written
consent with respect to any Shares.  Each Significant Stockholder agrees not to
enter into any agreement or commitment with any Person the effect of which would
be inconsistent with or otherwise violate the provisions and agreements set
forth in this Section ‎1.    

(c) Grant of Irrevocable Proxy.  In furtherance of each Significant
Stockholder’s agreement in Section ‎1(b), such Significant Stockholder hereby
appoints Parent and any designee of Parent, and each of them individually, as
such Significant Stockholder’s agent, proxy and attorney-in-fact, with full
power of substitution, for and in the name, place and stead of such Significant
Stockholder, to vote all Shares of such Significant Stockholder (at any meeting
of the Company’s stockholders however called and any adjournment thereof), or to
execute one or more written consents in respect of such Shares, in accordance
with Section ‎1(b).  This proxy shall (i) be valid and irrevocable until the
Expiration Date and (ii) automatically

-2-

--------------------------------------------------------------------------------

 



terminate upon the Expiration Date.  Each Significant Stockholder represents and
warrants that any and all other proxies heretofore given in respect of the
Shares of such Significant Stockholder are revocable, and that such other
proxies have been revoked.  Each Significant Stockholder affirms that the
foregoing proxy is:  (A) given (1) in connection with the execution of the
Merger Agreement and (2) to secure the performance of such Significant
Stockholder’s duties under this Agreement, (B) coupled with an interest and may
not be revoked except as otherwise provided in this Agreement and (C) intended
to be irrevocable prior to the Expiration Date.  To the extent permitted by
applicable Law, all authority herein conferred shall survive the death or
incapacity of any Significant Stockholder and shall be binding upon the heirs,
estate, administrators, personal representatives, successors and assigns of such
Significant Stockholder.

(d) Other Voting Rights.  Notwithstanding anything to the contrary herein, each
Significant Stockholder shall remain free to vote or exercise its rights to
consent with respect to the Shares with respect to any matter not covered by
Section ‎1(b) in any manner such Significant Stockholder deems
appropriate; provided, that such vote or consent would not and could not
reasonably be expected to prevent, impede, interfere with, delay, postpone,
discourage or frustrate the purposes, or prevent or delay the consummation, of
the Merger or the other transactions contemplated by the Merger Agreement or the
fulfillment of the Company’s or Parent’s conditions under the Merger Agreement.

(e) Additional Shares.  In the event that any Significant Stockholder acquires
record or beneficial ownership of, or the power to vote or direct the voting of,
any additional voting interest with respect to the Company, such voting
interests shall, without further action of the parties, be subject to the
provisions of this Agreement and the number of Shares shall be deemed to have
been adjusted accordingly.

(f) Termination.  The obligations set forth in this Section ‎1 shall terminate
immediately upon the consummation of the Merger pursuant to the Merger
Agreement, or as described in Section 6 hereof.

2. Restrictions on Transfer Prior to the Closing.    Each Significant
Stockholder covenants and agrees, in his, her or its capacity as a stockholder
of the Company only, that, prior to the earlier of the Expiration Date and the
Closing, such Significant Stockholder shall not, and shall cause each Affiliate
of such Significant Stockholder (other than the Company) not to, directly or
indirectly (other than pursuant to this Agreement or in connection with the
Merger), (i) give, offer, sell, exchange, transfer, assign, pledge, encumber,
hedge or otherwise dispose of the record or beneficial ownership (or enter into
any other transaction that has similar economic effect to the foregoing) (any
such act, a “Transfer”) of, or enter into any contract, option or other legally
binding arrangement for a Transfer of, or consent to any Transfer of, any or all
of such Significant Stockholder’s (or such Significant Stockholder’s
Affiliate’s) Shares, or any right, title or interest therein, or seek to do any
of the foregoing, (ii) grant any proxies or enter into any voting trust, voting
agreement, power of attorney or other agreement or legally binding arrangement
with respect to any such Shares or deposit any of such Shares into a voting
trust or (iii) otherwise permit any Liens to be created on any such Shares.  No
Transfer of any Shares in violation of this Section ‎2 shall be made or recorded
on the books of the Company and any such attempted Transfer shall be void and of
no effect.  Each Significant Stockholder shall promptly notify Parent if such
Significant Stockholder is approached or solicited, directly or indirectly, in

-3-

--------------------------------------------------------------------------------

 



respect of any Transfer of Shares, and shall provide Parent with all details
relating thereto as reasonably requested by Parent.  For purposes of this
Agreement, “Affiliate” shall have the meaning as used in Regulation 13D under
the Exchange Act.  Furthermore, each Significant Stockholder covenants and
agrees not to take any action that would cause any “moratorium,” “control
share,” “fair price,” “takeover,” “interested shareholder” or other similar law
to apply to the Shares.

3. Confidentiality.  Each Significant Stockholder recognizes that successful
consummation of the transactions contemplated by this Agreement (including the
Merger) may be dependent upon confidentiality with respect to the matters
referred to herein.  In this connection, prior to the public disclosure thereof
by the Company or Parent pursuant to the terms of the Merger Agreement, each
Significant Stockholder hereby agrees, in his, her or its capacity as a
stockholder of the Company only, not to issue any press release or make any
other public statement or disclose or discuss such matters with anyone not a
party to this Agreement (other than such Significant Stockholder’s counsel and
advisors, if any) without the prior written consent of the Company and Parent,
except as required by applicable law.

4. Certain Covenants. 

(a) Nonsolicitation of Alternative Proposals.  Prior to the Expiration Date,
each Significant Stockholder (solely in his, her or its capacity as a
stockholder of the Company) shall not, and shall use reasonable best efforts to
cause his, her, or its agents, advisors and other representatives (“Significant
Stockholder Representatives”) not to, (a) solicit, initiate, induce, encourage
or knowingly facilitate (including by way of furnishing information) the making
of any Alternative Proposal or any inquiry with respect to, or which could
result in, an Alternative Proposal (an “Alternative Inquiry”), (b) other than
with Parent or its representatives, enter into, continue, have or otherwise
participate in any discussions or negotiations regarding, or furnish to any
Person any nonpublic information in connection with, any Alternative Proposal or
any Alternative Inquiry, (c) approve, accept, endorse or recommend any
Alternative Proposal or knowingly facilitate any effort or attempt to make or
implement an Alternative Proposal or Alternative Inquiry, or (d) enter into any
agreement with respect to or resolve or agree to any of the actions described in
clauses (a) through (c) of this sentence.  Upon execution of this Agreement,
each Significant Stockholder (solely in its capacity as a stockholder of the
Company) shall, and shall use reasonable best efforts to cause its Significant
Stockholder Representatives to, immediately cease and terminate any discussions
or negotiations with any Person conducted heretofore with respect to any
Alternative Proposal or Alternative Inquiry, and use commercially reasonable
efforts to obtain the return from all such Persons or cause the destruction of
all copies of confidential information previously provided to such parties by a
 Significant Stockholder or its Significant Stockholder Representatives. 

(b) Nondisparagement.  Each Significant Stockholder agrees that, from and after
the date hereof, he, she or it shall not make any public statements that
materially disparage Parent or its Affiliates.  Notwithstanding the foregoing,
nothing in the foregoing sentence shall prohibit any Significant Stockholder
from making truthful statements when required by order of a court or other
governmental or regulatory body having jurisdiction or to enforce any legal
right including, without limitation, the terms of this Agreement.



-4-

--------------------------------------------------------------------------------

 



(c) Nonsolicitation of Employees, Clients and Customers.  Each Significant
Stockholder agrees that, from the Closing Date through the second anniversary of
the Closing Date (the “Restricted Period”), he, she or it shall not directly or
indirectly, (i) solicit any individual who is on the Closing Date (or was,
during the six-month period prior to such date), employed by the Company or any
of its Affiliates to terminate or refrain from renewing or extending such
employment or to become employed by or become a consultant to any other
individual or entity other than the Company or any of its Affiliates, (ii)
initiate discussions with any such employee or former employee for any such
purpose or authorize or knowingly cooperate with the taking of any such actions
by any other individual or entity other than on behalf of the Company or any of
its Affiliates, (iii) induce or attempt to induce any client, customer or
investor (in each case, whether former, current, or prospective), supplier,
licensee, or other business relation of the Company or any of its Affiliates to
cease doing business with the Company or such Affiliate, or in any way interfere
with the relationship between any such client, customer, investor, supplier,
licensee, or business relation, on the one hand, and Parent or any such
Affiliate, on the other hand, or (iv) solicit any client or customer of the
Company or any of its Affiliates to transact business with a Competitive
Enterprise (as defined below).

(d) Noncompetition.  Each Significant Stockholder agrees that, during the
Restricted Period, he, she or it will not engage in Competition (as defined
below).  The Significant Stockholder shall be deemed to be engaging in
“Competition” if he, she or it, directly or indirectly, in any geographic market
in which the Company operates as of the date hereof or the Closing Date, (i)
owns, manages, operates, controls, or participates in the ownership, management,
operation, or control of, (ii) is connected as an officer, employee, partner,
director, consultant, or otherwise with, or (iii) has any financial interest in,
any business (whether operated through a corporation or other entity) that is
engaged in the commercial banking business or in any other financial services
business that is competitive with any portion of the business conducted as of
the date hereof or the Closing Date by the Company or any of its Affiliates, in
each case, if and only to the extent such business is conducted by the Company
or any of its Affiliates within any such geographic market (such business, a
“Competitive Enterprise”).  Ownership for personal investment purposes only of
less than 2% of the voting stock of any publicly held corporation shall not
constitute a violation hereof.

5. Representations, Warranties and Covenants of Significant Stockholders. 

(a) Each Significant Stockholder, severally and not jointly, represents,
warrants and covenants to Parent that:

(i) Ownership of Shares.  Such Significant Stockholder beneficially owns (as
such term is defined in Rule 13d-3 under the Exchange Act) and (except with
respect to Shares held in street name) owns of record all of the Shares listed
on Exhibit A attached hereto as owned by such Significant Stockholder as of the
date hereof, free and clear of all Liens, proxies and restrictions on the right
to vote or Transfer such Shares, except for any such Liens and restrictions
arising hereunder and except for Transfer restrictions of general applicability
under the Securities Act of 1933, as amended, and state “blue sky”
laws.  Without limiting the foregoing, except to the extent set forth in this
Agreement, such Significant Stockholder has the sole power, authority and legal
capacity to vote and Transfer such Significant Stockholder’s Shares listed on
Exhibit A

-5-

--------------------------------------------------------------------------------

 



attached hereto and no Person other than such Significant Stockholder has any
right to direct or approve the voting or disposition of any of such Significant
Stockholder’s Shares.  As of the date hereof, such Significant Stockholder does
not own, beneficially or of record, any voting securities of the Company other
than the number of Shares set forth on Exhibit A attached hereto.  Such
Significant Stockholder does not hold any options, warrants or other rights to
acquire any additional shares of Company Common Stock or any securities
exercisable for or convertible into shares of Company Common Stock except as set
forth on Section 3.2 of the Disclosure Schedule.

(ii) Authorization.  The execution, delivery and performance by such Significant
Stockholder of this Agreement and the consummation by such Significant
Stockholder of the transactions contemplated hereby are (1) if such Significant
Stockholder is an entity, within the corporate or other organizational powers of
such Significant Stockholder and have been duly authorized by all necessary
corporate or other organizational action or (2) if such Significant Stockholder
is an individual, within the capacity of such Significant Stockholder.  This
Agreement constitutes a legal, valid and binding Agreement of such Significant
Stockholder, enforceable against such Significant Stockholder in accordance with
its terms, subject only to the effect of any applicable bankruptcy, insolvency,
moratorium or similar law affecting creditors’ rights generally and to rules of
law governing specific performance, injunctive relief and other equitable
remedies.  If this Agreement is being executed in a representative or fiduciary
capacity, the Person signing this Agreement has full power and authority to
enter into and perform this Agreement.

(iii) No Conflicts.  The execution and delivery of this Agreement by such
Significant Stockholder does not, and the performance of this Agreement by such
Significant Stockholder will not, (1) require such Significant Stockholder to
obtain any consent, approval, authorization, waiver or permit of any
Governmental Entity, (2) conflict with or violate any laws, statutes,
ordinances, codes, orders, rules, regulations and other legally enforceable
requirements enacted, issued, adopted, promulgated, enforced, ordered or applied
by any Governmental Entity applicable to such Significant Stockholder or by
which any property of such Significant Stockholder is bound or affected, or (3)
result in any breach of or constitute a default under (or an event which, with
notice or lapse of time, or otherwise, would constitute a default), or give rise
to a right of termination or cancellation, an acceleration of performance
required, a loss of benefits, or result in the creation of a Lien on any asset
of such Significant Stockholder pursuant to, any agreement, instrument or
indenture to which such Significant Stockholder is a party or by which such
Significant Stockholder is bound, except in the case of clauses (2) and (3) for
any such conflicts, violations, breaches, defaults or other occurrences of the
type referred to above which would not reasonably be expected to prevent, delay
or impair such Significant Stockholder’s ability to perform its obligations
under this Agreement.

(iv) No Inconsistent Agreements.  Such Significant Stockholder has not entered
into any agreement or commitment with any Person that is inconsistent with this
Agreement.



-6-

--------------------------------------------------------------------------------

 



(v) Accredited Investor Status.  The information that such Significant
Stockholder has furnished to Parent with respect to the financial position of
such Significant Stockholder in the form of the questionnaire and accompanying
tax form set forth in Exhibit A of the Merger Agreement, and which information
is incorporated by reference into this Agreement and being delivered herewith,
is correct and complete as of the date of this Agreement, and, if there should
be any material change in such information before the consummation of the Merger
pursuant to the Merger Agreement, such Significant Stockholder will promptly
furnish a revised or corrected Exhibit A of the Merger Agreement to Parent. 

(b) The respective representations and warranties of each Significant
Stockholder and the representations and warranties of all of the Significant
Stockholders contained in this Agreement shall survive the Effective Time and
continue in full force and effect indefinitely, or until the Expiration Date as
described in Section 6 hereof.  

6. Termination.  If the Merger Agreement is terminated in accordance with its
terms, this Agreement shall terminate immediately upon such termination of the
Merger Agreement (the “Expiration Date”); provided,  however, that Sections ‎6
and ‎11 shall survive the termination of this Agreement.  No party shall be
relieved of any liability or damages incurred or suffered by the other parties
to the extent such liabilities or damages were the result of fraud or the
material or intentional breach by a party of any of its representations,
warranties, covenants or other agreements set forth herein.

7. Waiver of Appraisal and Dissenters’ Rights.  Significant Stockholder hereby
(a) waives and agrees not to exercise any rights (including under
Section 17-6712 of the General Corporation Code of the State of Kansas) to
demand appraisal of any Shares or rights to dissent from the Merger which may
arise with respect to the Merger or under the transactions contemplated by the
Merger Agreement and (b) agrees (i) not to commence or participate in, and
(ii) to take all actions necessary to opt out of, any class in any class action
with respect to, any claim, derivative or otherwise, against the Company, Parent
or any of their respective Affiliates or directors relating to the negotiation,
execution or delivery of this Agreement or the Merger Agreement or the
consummation of the Merger, including any claim (A) challenging the validity of,
or seeking to enjoin the operation of, any provision of this Agreement or the
Merger Agreement or (B) alleging a breach of any fiduciary duty of the Board of
Directors of the Company in connection with the Merger Agreement or the
transactions contemplated thereby.

8. Compliance with Merger Agreement.  The Significant Stockholders agree to
cause the Company to comply with the Merger Agreement, including, without
limitation, the limitations contained in Section 6.6 thereof, and take such
other actions as may be necessary or appropriate to consummate the Merger.

9. Release of Certain Claims.  At the Closing, each Significant Stockholder
shall, in its capacity as a stockholder of the Company, deliver to Parent an
executed release in the form attached as Exhibit C (the “Release”).

10. Notices of Certain Events.  Each Significant Stockholder shall promptly
notify Parent of any development occurring after the date hereof that causes, or
that could reasonably

-7-

--------------------------------------------------------------------------------

 



be expected to cause, any of the representations and warranties of such
Significant Stockholder set forth in this Agreement to no longer be true and
correct. 

11. General Provisions.

(a) No Other Agreement.  Each Significant Stockholder does not make any
agreement or understanding in this Agreement in such Significant Stockholder’s
capacity as a director or officer of the Company or any of its subsidiaries, and
nothing in this Agreement (i) will limit or affect any actions or omissions
taken by any Significant Stockholder solely in his, her or its capacity as such
a director or officer, as applicable, including in exercising rights under the
Merger Agreement, and no such actions or omissions solely in such capacity shall
be deemed a breach of this Agreement or (ii) will be construed to prohibit,
limit or restrict any Significant Stockholder from exercising such Significant
Stockholder’s fiduciary duties as an officer or director, as applicable, to the
Company or its stockholders.

(b) Notices.  All notices, claims, demands and other communications hereunder
shall be in writing, shall be delivered to each party at its respective address
set forth in the Merger Agreement  and shall be deemed given (i) when received
if given by person, (ii) on the date of electronic confirmation of receipt if
sent by facsimile, electronic mail or other wire transmission, (iii) three (3)
business days after being deposited in the U.S. mail, certified or registered
mail, postage prepaid, or (iv) one (1) business day after being deposited with a
reputable overnight courier.

(c) Specific Performance.  The parties hereto agree that irreparable damage
would occur and that the parties would not have an adequate remedy at law in the
event that any of the provisions of this Agreement, including the irrevocable
proxy, were not performed in accordance with their specific terms or were
otherwise breached.  Accordingly, the parties further agree that each party
shall be entitled to an injunction or restraining order to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
any court with jurisdiction pursuant to Section ‎11(f) below, without proof of
actual damages (and each party hereby waives any requirement for the securing or
posting of any bond or other security in connection therewith), this being in
addition to any other right or remedy to which such party may be entitled under
this Agreement, at law or in equity.  Each Significant Stockholder shall pay all
costs and expenses of collection or enforcement of this Agreement by or on
behalf of Parent, including reasonable attorneys’ fees to the extent Parent is
successful in such collection or enforcement.

(d) Entire Agreement.  This Agreement (including the documents and instruments
referred to herein, including the Merger Agreement and Release) constitutes the
entire agreement, and supersedes all other prior agreements and understandings,
both written and oral, among the parties, or any of them, with respect to the
subject matter hereof.

(e) Assignment; Parties in Interest.  No party to this Agreement may assign any
of its rights, interests or obligations under this Agreement or delegate any of
its duties under this Agreement (whether by operation of law or otherwise)
without the prior written consent of the other parties hereto, and any such
assignment or delegation in contravention of this Section ‎11(e) shall be void
and of no force or effect; provided that Parent may, in its sole

-8-

--------------------------------------------------------------------------------

 



discretion, assign or transfer all or any of its rights under this Agreement to
any direct or indirect wholly owned subsidiary of Parent.  Subject to the
foregoing, this Agreement shall be binding upon and inure solely to the benefit
of each party hereto, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person not a party hereto any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement,
including to confer third party beneficiary rights.

(f) Governing Law; Consent to Jurisdiction; Venue.  This Agreement shall be
governed and construed in accordance with the laws of the State of Delaware
without regard to the conflicts of law rules of such state.  All suits, actions
or proceedings (a “Legal Proceeding”) arising out of or relating to this
Agreement shall be heard and determined in any state or federal court sitting in
the State of Delaware.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the Delaware Court of Chancery and the U. S. District
Court for the District of Delaware for the purpose of any Legal Proceeding
arising out of or relating to this Agreement, and each of the parties hereto
irrevocably agrees that all claims in respect to such Legal Proceeding may be
heard and determined exclusively in such venues.  Each of the parties hereto
irrevocably consents to the service of any summons and complaint and any other
process in any Legal Proceeding relating to the Merger, on behalf of itself or
its property, by the personal delivery of copies of such process to such
party.  Nothing in this Section ‎11(f) shall affect the right of any party
hereto to serve legal process in any other manner permitted by applicable Law.

(g) WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(h) Headings.  The descriptive headings herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

(i) Certain Definitions and Rules of Construction.  Capitalized terms used and
not otherwise defined in this Agreement shall have the meanings ascribed to such
terms in the Merger Agreement.  References in this Agreement to any gender shall
include references to all genders.  Unless the context otherwise requires,
references in the singular include references in the plural and vice
versa.  References to a party to this Agreement or to other agreements described
herein mean those Persons executing such agreements.  The words “include,”
“including” or “includes” shall be deemed to be followed by the phrase “without
limitation” or the phrase “but not limited to” in all places where such words
appear in this Agreement.  The word “or” shall be deemed to be inclusive.  This
Agreement is the joint drafting product of each of the parties hereto, and each
provision has been subject to negotiation and agreement and shall not be
construed for or against any party as drafter thereof.  References to any
agreement (including this Agreement), document or instrument mean such
agreement, document or instrument as amended or modified (including any waiver
or consent) and in effect from time to time in accordance with the terms
thereof.  Each case in this Agreement where this Agreement is represented or
warranted to be enforceable will be deemed to include a limitation to the extent
that enforceability may be subject to applicable bankruptcy, insolvency,
reorganization,

-9-

--------------------------------------------------------------------------------

 



fraudulent conveyance, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and to general equitable principles, whether applied
at law or in equity.

(j) Counterparts; Facsimile or E-mail Signature.  This Agreement may be executed
in two or more counterparts that together shall constitute a single
agreement.  Execution of this Agreement may be made by facsimile signature or
e-mail of a .pdf attachment, which, for all purposes, shall be deemed to be an
original signature.

(k) Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement in any
other jurisdiction, unless the effects of such invalidity or unenforceability
would prevent the parties from realizing the economic benefits of the Merger
that they currently anticipate obtaining therefrom.  Upon such determination
that any term or other provision is invalid or unenforceable, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated by this Agreement are fulfilled to the extent
possible.

(l) No Partnership, Agency or Joint Venture.  This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture or other like
relationship between the parties.

(m) No Ownership Interest.  Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to any Shares.  All rights, ownership and economic benefits of
and relating to the Shares shall remain vested in and belong to the Significant
Stockholders, and Parent shall have no authority to direct any Significant
Stockholder in the voting or disposition of any of the Shares except as
otherwise provided herein.

(n) Amendment.  This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

(o) Waiver.  The parties hereto may, to the extent permitted by applicable
laws, (i) extend the time for the performance of any of the obligations or other
acts of any other party hereto, (ii) waive any inaccuracies in the
representations and warranties by any other party contained herein or in any
documents delivered by any other party pursuant hereto and (iii) waive
compliance with any of the agreements of any other party or with any conditions
to its own obligations contained herein.  No failure or delay by any party
hereto in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder.  Any agreement on
the part of a party hereto to any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such party.

(p) Consultation with Counsel.  Each party acknowledges and represents that, in
executing this Agreement, it has had the opportunity to seek advice as to its
legal rights from legal counsel and that such party has read and understood all
of the terms and provisions of this

-10-

--------------------------------------------------------------------------------

 



Agreement.  This Agreement shall not be construed against any party by reason of
the drafting or preparation thereof.

(q) Non-Recourse.  Each party to this Agreement enters into this Agreement
solely on its own behalf, the obligations of each Significant Stockholder under
this Agreement are several (with respect to itself) and not joint with the
obligations of any other Significant Stockholder, and each such party shall be
liable, severally and not jointly, solely for any breaches of this Agreement by
such party, and in no event shall any party be liable for breaches of this
Agreement by any other party hereto. 

(r) Maintenance of Existence.  From the Closing Date until the sixth (6th)
anniversary of the Closing Date, (i) each Significant Stockholder shall not (1)
voluntarily file for or declare bankruptcy (including a voluntary assignment for
the benefit of its creditors), winding-up, administration, insolvency,
liquidation, dissolution, reorganization or any similar proceeding or (2)
petition or take any action to subject its assets or any part thereof to the
authority of any Governmental Entity in connection with any bankruptcy
(including a voluntary assignment for the benefit of its creditors), winding-up,
administration, insolvency, liquidation, dissolution, re organization or any
similar proceeding and (ii) each Significant Stockholder that is not an
individual natural person shall (1) maintain its trust, corporate, partnership,
limited partnership, limited liability company or other similar existence
(including by way of obtaining all necessary certificates, licenses, approvals,
permits, registrations, qualifications or authorizations granted or issued by
any Governmental Entity) in accordance with applicable Law and (2) not
distribute or otherwise transfer any Parent Stock or any other assets to any of
its beneficiaries or equity owners unless the distributee or transferee agrees
(in a written instrument executed by Parent and such distributee or transferee)
to be bound by the terms and conditions of the Merger Agreement, including
Article IX thereof, as a Significant Stockholder;  provided,  however, the
restrictions in this item (2) do not apply to regular distributions of income by
a trust to its beneficiaries or to distributions of income or principal to a
beneficiary for health, education or maintenance as permitted under the trust
agreement, and (iii) each Significant Stockholder that is a trust shall maintain
net assets in the trust in an amount equal to the maximum aggregate liability
specified under Section 9.1(b) of the Merger Agreement for the applicable
Significant Stockholder Group of which such trust is a member. 

 

[Signature pages follow]



-11-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company, Parent and the Significant Stockholders have
caused this Support and Stockholders Agreement to be duly executed and delivered
as of the date first written above.

PEOPLES, INC.

By:_/s/ Winton A. Winter, Jr.______________
Name: Winton A. Winter, Jr.
Title: President

NATIONAL BANK HOLDINGS CORPORATION

By:/s/ G. Timothy Laney__________________
Name: G. Timothy Laney
Title: Chairman, President and CEO



[Signature Page to Support and Stockholders Agreement]

--------------------------------------------------------------------------------

 

 

SIGNIFICANT STOCKHOLDERS:


WINTON WINTER, JR. TRUST SHARE OF THE WINTER TRUST OF 12/3/1974

By:/s/ Adam Y. Winter
Adam Y. Winter, Trustee

By: /s/ Mary E. Winter-Stingley
Mary E. Winter-Stingley, Trustee

By: /s/ Winton A. Winter, Jr.
Winton A. Winter, Jr., Trustee


WINTON WINTER TRUST U/T/A 8/8/1981, as amended

By: /s/ Wayne Duderstadt
Wayne Duderstadt, Trustee

By: /s/ Bob Green
Bob Green, Trustee

By: /s/ Joe Sims
Joe Sims, Trustee


 /s/ Winton A. Winter, Jr.
WINTON A. WINTER, JR., Individually

 

 

 



[Signature Page to Support and Stockholders Agreement]

 

--------------------------------------------------------------------------------

 

 

ANNE CECELIA WINTER TRUST SHARE OF THE WINTER TRUST OF 12/3/1974

By: /s/ Anne C. Winter
Anne C. Winter, Trustee

Country Club Trust Company, N.A. as co-Trustee of the Anne Cecelia Winter Trust
Share of the Winter Trust of 12/3/1974 and not in its individual capacity

By: /s/ Dean A. Lanier

Dean A. Lanier, Executive Vice President


 /s/ Anne Cecelia Winter
ANNE CECELIA WINTER, Individually


MARY WINTER-STINGLEY TRUST SHARE OF THE WINTER TRUST OF 12/3/1974

By: /s/ Adam Y. Winter 
Adam Y. Winter, Trustee

By: /s/ Mary E. Winter-Stingley
Mary E. Winter-Stingley, Trustee

By: /s/ Winton A. Winter, Jr. 
Winton A. Winter, Jr., Trustee

 /s/ Mary Winter-Stingley
MARY WINTER-STINGLEY, Individually

 

 



[Signature Page to Support and Stockholders Agreement]

 

--------------------------------------------------------------------------------

 

 

ADAM YOUNG WINTER TRUST SHARE OF THE WINTER TRUST OF 12/3/1974

By: /s/ Adam Y. Winter
Adam Y. Winter, Trustee

By: /s/ Mary E. Winter-Stingley
Mary E. Winter-Stingley, Trustee

By: /s/ Winton A. Winter, Jr.
Winton A. Winter, Jr., Trustee


 /s/ Adam Young Winter
ADAM YOUNG WINTER, Individually


NANCY M. WINTER TRUST U/T/A 8/8/1981, as amended

By: /s/ Wayne Duderstadt
Wayne Duderstadt, Trustee

By: /s/ Bob Green
Bob Green, Trustee

By: /s/ Joe Sims
Joe Sims, Trustee


  /s/ Steven Stingley
STEVEN STINGLEY, Individually


  /s/ Melissa Winter
MELISSA WINTER, Individually



[Signature Page to Support and Stockholders Agreement]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

STOCKHOLDER INFORMATION

 

 

Name and Address for Notices

Common Stock Owned

Company Common Stock

 

Adam Winter

 

 

Adam Winter Trust Share of the Winter Trust of 12/3/74

 

 

Anne Cecelia Winter

 

 

Anne Cecelia Winter Trust Share of the Winter Trust of 12/3/74

 

 

Mary Winter-Stingley 

 

 

Mary Winter-Stingley Share of the Winter Trust of 12/3/74

 

 

Melissa Winter and Adam Winter

 

 

Nancy M. Winter Trust U/T/A 5/10/1988

 

 

Steven Stingley

 

 

Winton Winter Trust U/T/A 8/8/1981

 

 

Winton Winter, Jr. Trust Share of the Winter Trust of 12/3/74

 

 

Winton A. Winter, Jr.

 

TOTAL

85,924

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT B
FORM OF WRITTEN CONSENT

June [●], 2017

In lieu of a special meeting of the stockholders of Peoples, Inc., a Kansas
Corporation (the “Company”),  the undersigned stockholders (the “Significant
Stockholders”), holding at least the minimum number of shares of the stock of
the Corporation entitled to vote upon the resolutions set forth below, consent
to the following actions, pursuant to Section 17-6518 of the General Corporation
Code of the State of Kansas:

WHEREAS, the Company and National Bank Holdings Corporation, a Delaware
corporation (“Parent”), have entered into an Agreement and Plan of Merger, dated
as of June [●], 2017 (as the same may be amended, supplemented or otherwise
modified in accordance with its terms, the “Merger Agreement”), pursuant to
which the Company and Parent have, among other things, agreed to the merger of
the Company with and into Parent on the terms and conditions set forth in the
Merger Agreement (the “Merger”); and

WHEREAS, the board of directors of the Company has recommended that the
Company’s stockholders approved and adopt the Merger Agreement and the
transactions contemplated thereby, including the Merger.

NOW, THEREFORE, BE IT:

RESOLVED, that the Merger Agreement is in all respects approved and adopted and
that the transactions contemplated by the Merger Agreement, including the
Merger, are hereby approved, including for all purposes under the General
Corporation Code of the State of Kansas and the Articles of Incorporation of the
Company as in effect as of the date hereof, with such amendments and
modifications as the officers of the Company may agree to from time to time;

RESOLVED, that the actions of the Company necessary or appropriate to consummate
the transactions provided for in the Merger Agreement, including the Merger, are
in all respects consented to, approved and adopted; and

RESOLVED, that this Written Consent may be executed in one or more counterparts,
and the Secretary of the Company is hereby directed to file a signed copy of
this Written Consent in the minute book of the Company.

[Signature page follows]

 



 

--------------------------------------------------------------------------------

 

 

SIGNIFICANT STOCKHOLDERS:


WINTON WINTER, JR. TRUST SHARE OF THE WINTER TRUST OF 12/3/1974

By:
Adam Y. Winter, Trustee

By:
Mary E. Winter-Stingley, Trustee

By:
Winton A. Winter, Jr., Trustee


WINTON WINTER TRUST U/T/A 8/8/1981, as amended

By:
Wayne Duderstadt, Trustee

By:
Bob Green, Trustee

By:
Joe Sims, Trustee


 
WINTON A. WINTER, JR., Individually

 

 

 

(rest of page intentionally left blank)

 



[Signature Page to Stockholder Consent]

--------------------------------------------------------------------------------

 

 

ANNE CECELIA WINTER TRUST SHARE OF THE WINTER TRUST OF 12/3/1974

By:
Anne C. Winter, Trustee

Country Club Trust Company, N.A. as co-Trustee of the Anne Cecelia Winter Trust
Share of the Winter Trust of 12/3/1974 and not in its individual capacity

By:

Dean A. Lanier, Executive Vice President


 
ANNE CECELIA WINTER, Individually


MARY WINTER-STINGLEY TRUST SHARE OF THE WINTER TRUST OF 12/3/1974

By:
Adam Y. Winter, Trustee

By:
Mary E. Winter-Stingley, Trustee

By:
Winton A. Winter, Jr., Trustee

 
MARY WINTER-STINGLEY, Individually

 

 



[Signature Page to Stockholder Consent]

--------------------------------------------------------------------------------

 

 

ADAM YOUNG WINTER TRUST SHARE OF THE WINTER TRUST OF 12/3/1974

By:
Adam Y. Winter, Trustee

By:
Mary E. Winter-Stingley, Trustee

By:
Winton A. Winter, Jr., Trustee


 
ADAM YOUNG WINTER, Individually


NANCY M. WINTER TRUST U/T/A 8/8/1981, as amended

By:
Wayne Duderstadt, Trustee

By:
Bob Green, Trustee

By:
Joe Sims, Trustee


 
STEVEN STINGLEY, Individually


 
MELISSA WINTER, Individually

 



B-2

--------------------------------------------------------------------------------

 

 

EXHIBIT C
FORM OF STOCKHOLDER RELEASE

This Significant Stockholder Release (this “Release”) dated as of [●], 2017 is
entered into by and among Peoples, Inc., a Kansas corporation (the “Company”),
National Bank Holdings Corporation, a Delaware corporation (“Parent”), and the
undersigned stockholders of the Company (each, a “Significant Stockholder” and
collectively, the “Significant Stockholders,” and together with the Company and
Parent, the “Parties”).

WHEREAS, the Significant Stockholders are the record and beneficial owners of
the number of shares of common stock, par value $1.00 per share, of the Company
(the “Company Common Stock”), set forth on Exhibit A to the Support and
Stockholders Agreement by and among Company, Parent and each Significant
Stockholder, dated as of June [●], 2017 (as the same may be amended,
supplemented or otherwise modified in accordance with its terms, the “Support
Agreement”) executed by each Significant Stockholder (such shares, together with
any other shares of capital stock of the Company the beneficial ownership of
which is acquired by the Significant Stockholders after the date of the Support
Agreement (including through the exercise of stock options, warrants or similar
rights, the conversion or exchange of securities or the acquisition of the power
to vote or direct the voting of such shares) being collectively referred to
herein as the “Shares” of the Significant Stockholders);

WHEREAS, Company, Parent and the Significant Stockholders have entered into an
Agreement and Plan of Merger, dated as of the date hereof (as the same may be
amended, supplemented or otherwise modified in accordance with its terms, the
“Merger Agreement”), pursuant to which the Company and Parent have, among other
things, agreed to the merger of the Company with and into Parent on the terms
and conditions set forth in the Merger Agreement (the “Merger”); and

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, the Significant Stockholders, on the one hand, and the Company and
Parent, on the other hand, desire to enter into this Release pursuant to which
the Significant Stockholders will release the Released Parties (defined below)
from matters arising out of or relating to the Company or any of its
Subsidiaries prior to the Closing.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties and agreements contained herein and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

1. Waiver and Release of Claims.

(a) The Significant Stockholders completely, fully, finally and forever release,
relinquish, waive and discharge, each on their own behalf and on behalf of all
of their respective current, future and former officers, directors,
stockholders, partners, members, managers, employees, heirs, dependents,
executors, administrators, agents, Affiliates, representatives, successors and
assigns, from all suits, charges, debts, dues, losses, bills, covenants,
contracts, understandings, promises, agreements, variances, trespasses, costs,
expenses, claims, liabilities,

 

--------------------------------------------------------------------------------

 

 

demands, obligations, penalties, deficiencies, taxes, fines and causes of action
of any kind or nature whatsoever, whether asserted or unasserted, accrued or
unaccrued, anticipated or unanticipated, fixed or contingent, liquidated or
unliquidated, conditional or unconditional, known or unknown, whether arising
under federal or state law, under statutory or common law, in contract or in
tort, or at law or in equity (collectively, the “Liabilities”), other than those
arising under or pursuant to (i) the Merger Agreement and any agreement or
instrument delivered in connection with the transactions contemplated thereby
(including, without limitation, the Support Agreement, the written consent
executed by the Significant Stockholders approving the Merger Agreement and the
transactions contemplated thereby, including the Merger (the “Written
Consent”)); or (ii) provisions of the bylaws or certificate of incorporation of
the Company, in each case as in effect immediately prior to Closing, relating to
indemnification or advancement rights, known or unknown, filed or contingent,
liquidated or unliquidated, whether at law or in equity, direct or indirect,
matured or not matured, suspected or unsuspected, which any of the Significant
Stockholders ever had, now have, or hereinafter can or may have, against Parent,
the Company or any of their respective stockholders, directors, officers,
partners, members, managers, employees, heirs, dependents, executors,
administrators,  agents, Affiliates, representatives, successors and assigns
(but in each case excluding persons who are direct or indirect owners of the
Company as of immediately prior to the Effective Time) (collectively, the
“Released Parties”), based on acts or events that took place prior to the
Closing arising out of or relating to the Company or any of its Subsidiaries,
irrespective of whether a Liability is asserted prior to, on or following the
Closing of the transactions contemplated by the Merger Agreement; provided,
 however, that with respect to the Company’s employees, the foregoing shall not
release such employees’ rights pursuant to any of the Company Benefit Plans or
other rights to reimbursement to which such employee may otherwise be
entitled.  Each of the Significant Stockholders agree that it has executed this
Release on its own behalf, and also on behalf of its current, future and former
trustees, heirs, dependents, executors, administrators, agents, Affiliates,
representatives, successors and assigns.

(a) The Significant Stockholders specifically acknowledge and hereby agree that
the provisions of this Release extend to all of the aforementioned Liabilities,
whether presently matured or not matured, known or unknown, filed or contingent,
whether at law or in equity, direct or indirect, suspected or unsuspected by the
Significant Stockholders or any Released Party, and further agree that this
constitutes an essential, material term of this Release.

1. Cooperation in Defending Legal Actions.  The Significant Stockholders agree
that, in the future, they will not prepare, commence or prosecute, and will not
voluntarily assist any individual or entity in preparing, commencing or
prosecuting, any action or proceeding against any Released Party, including, but
not limited to, any administrative agency claims, charges or complaints and/or
lawsuits against the others or their stockholders, directors, officers,
partners, members, managers, employees, heirs, dependents, executors,
administrators, agents, Affiliates, representatives, successors and assigns, or
voluntarily participate or cooperate in any such action or proceeding, to the
extent any such action or proceeding is based upon Liabilities within the
release set forth in Section ‎1 hereof.  This Release shall not preclude the
directors, officers, employees, members, managers, partners, Affiliates,
representatives or agents of any Significant Stockholder from testifying in such
an action or proceeding if any of them are requested to do so by the other
parties or are compelled to do so pursuant to a subpoena or other court
order.  However, each Significant Stockholder expressly agrees that he, she or
it will

C-2

--------------------------------------------------------------------------------

 

 

provide written notice to the attention of the other parties if any of them
should receive, by service or otherwise, a notice, subpoena or other court order
or any other written request seeking or requiring any of them to testify or
otherwise participate in or assist in any such action or proceeding against
Parent, Company or any of their Affiliates, such notice to be so provided as
soon as reasonably practicable.

2. Representations, Warranties and Covenants.  Each of the Company, the Parent
and the Significant Stockholders represents and warrants that such party has
duly considered, approved and authorized this Release, and has taken all
necessary actions for this Release to be valid and binding. 

3. General Provisions.

(a) Notices.  All notices, claims, demands and other communications hereunder
shall be in writing, shall be delivered to each party at its respective address
set forth in the Merger Agreement and shall be deemed given (i) when received if
given by person, (ii) on the date of electronic confirmation of receipt if sent
by facsimile, electronic mail or other wire transmission, (iii) three (3)
business days after being deposited in the U.S. mail, certified or registered
mail, postage prepaid, or (iv) one (1) business day after being deposited with a
reputable overnight courier.

(b) Specific Performance.  The parties hereto agree that irreparable damage
would occur and that the parties would not have an adequate remedy at law in the
event that any of the provisions of this Release, including the Release, were
not performed in accordance with their specific terms or were otherwise
breached.  Accordingly, the parties further agree that each party shall be
entitled to an injunction or restraining order to prevent breaches of this
Release and to enforce specifically the terms and provisions hereof in any court
with jurisdiction pursuant to Section ‎4(e) below, without proof of actual
damages (and each party hereby waives any requirement for the securing or
posting of any bond or other security in connection therewith), this being in
addition to any other right or remedy to which such party may be entitled under
this Release, at law or in equity.  The applicable Significant Stockholder shall
pay all costs and expenses of collection or enforcement of this Release by or on
behalf of Parent, including reasonable attorneys’ fees to the extent Parent is
successful in such collection or enforcement.

(c) Entire Agreement.  This Release (including the documents and instruments
referred to herein, including the Merger Agreement and the Support Agreement)
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof.

(d) Assignment; Parties in Interest.  No party to this Release may assign any of
its rights, interests or obligations under this Release or delegate any of its
duties under this Release (whether by operation of law or otherwise) without the
prior written consent of the other parties hereto, and any such assignment or
delegation in contravention of this Section ‎4(d) shall be void and of no force
or effect; provided that Parent may, in its sole discretion, assign or transfer
all or any of its rights under this Release to any direct or indirect wholly
owned subsidiary of Parent.  Subject to the foregoing, this Release shall be
binding upon and inure

C-3

--------------------------------------------------------------------------------

 

 

solely to the benefit of each party hereto, and nothing in this Release, express
or implied, is intended to or shall confer upon any Person not a party hereto
any right, benefit or remedy of any nature whatsoever under or by reason of this
Release, including to confer third-party beneficiary rights.

(e) Governing Law; Consent to Jurisdiction; Venue.  This Release shall be
governed and construed in accordance with the laws of the State of Delaware
without regard to the conflicts of law rules of such state.  All suits, actions
or proceedings (a “Legal Proceeding”) arising out of or relating to this Release
shall be heard and determined in any state or federal court sitting in the State
of Delaware.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the Delaware Court of Chancery and the U. S. District Court for
the District of Delaware for the purpose of any Legal Proceeding arising out of
or relating to this Release, and each of the parties hereto irrevocably agrees
that all claims in respect to such Legal Proceeding may be heard and determined
exclusively in such venues.  Each of the parties hereto irrevocably consents to
the service of any summons and complaint and any other process in any Legal
Proceeding relating to the Merger, on behalf of itself or its property, by the
personal delivery of copies of such process to such party.  Nothing in this
Section ‎4(e) shall affect the right of any party hereto to serve legal process
in any other manner permitted by applicable Law.

(f) WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS RELEASE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(g) Headings.  The descriptive headings herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Release.

(h) Certain Definitions and Rules of Construction.  Capitalized terms used and
not otherwise defined in this Release shall have the meanings ascribed to such
terms in the Merger Agreement.  References in this Release to any gender shall
include references to all genders.  Unless the context otherwise requires,
references in the singular include references in the plural and vice
versa.  References to a party to this Release or to other agreements described
herein mean those Persons executing such agreements.  The words “include,”
“including” or “includes” shall be deemed to be followed by the phrase “without
limitation” or the phrase “but not limited to” in all places where such words
appear in this Release.  The word “or” shall be deemed to be inclusive.  This
Release is the joint drafting product of each of the parties hereto, and each
provision has been subject to negotiation and agreement and shall not be
construed for or against any party as drafter thereof.  References to any
agreement (including this Release), document or instrument mean such agreement,
document or instrument as amended or modified (including any waiver or consent)
and in effect from time to time in accordance with the terms thereof.   Each
case in this Release where this Release is represented or warranted to be
enforceable will be deemed to include a limitation to the extent that
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and to general equitable principles,
whether applied at law or in equity.



C-4

--------------------------------------------------------------------------------

 

 

(i) Counterparts; Facsimile or E-mail Signature.  This Release may be executed
in two or more counterparts that together shall constitute a single
agreement.  Execution of this Release may be made by facsimile signature or
e-mail of a .pdf attachment, which, for all purposes, shall be deemed to be an
original signature.

(j) Severability.  Any term or provision of this Release that is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Release in any other
jurisdiction, unless the effects of such invalidity or unenforceability would
prevent the parties from realizing the economic benefits of the Merger that they
currently anticipate obtaining therefrom.  Upon such determination that any term
or other provision is invalid or unenforceable, the parties hereto shall
negotiate in good faith to modify this Release so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated by this Release are fulfilled to the extent possible.

(k) Amendment.  This Release may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

(l) Waiver.  The parties hereto may, to the extent permitted by applicable
laws, (i) extend the time for the performance of any of the obligations or other
acts of any other party hereto, (ii) waive any inaccuracies in the
representations and warranties by any other party contained herein or in any
documents delivered by any other party pursuant hereto and (iii) waive
compliance with any of the agreements of any other party or with any conditions
to its own obligations contained herein.  No failure or delay by any party
hereto in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder.  Any agreement on
the part of a party hereto to any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such party.

(m) Consultation with Counsel.  Each party acknowledges and represents that, in
executing this Release, it has had the opportunity to seek advice as to its
legal rights from legal counsel and that such party has read and understood all
of the terms and provisions of this Release.  This Release shall not be
construed against any party by reason of the drafting or preparation thereof.

[Signature pages follow]



C-5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company, Parent and each Significant Stockholder have
caused this Release to be duly executed and delivered as of the date first
written above.

PEOPLES, INC.

By:____________________________
Name: Winton A. Winter, Jr.
Title: President

NATIONAL BANK HOLDINGS CORPORATION

By:______________________________
Name: G. Timothy Laney
Title: Chairman, President and CEO 



[Signature Page to Stockholder Release]

--------------------------------------------------------------------------------

 

 

SIGNIFICANT STOCKHOLDERS:


WINTON WINTER, JR. TRUST SHARE OF THE WINTER TRUST OF 12/3/1974

By:
Adam Y. Winter, Trustee

By:
Mary E. Winter-Stingley, Trustee

By:
Winton A. Winter, Jr., Trustee


WINTON WINTER TRUST U/T/A 8/8/1981, as amended

By:
Wayne Duderstadt, Trustee

By: 
Bob Green, Trustee

By: 
Joe Sims, Trustee


 
WINTON A. WINTER, JR., Individually

 

 

 

 

 



[Signature Page to Stockholder Release]

--------------------------------------------------------------------------------

 

 

ANNE CECELIA WINTER TRUST SHARE OF THE WINTER TRUST OF 12/3/1974

By:
Anne C. Winter, Trustee

Country Club Trust Company, N.A. as co-Trustee of the Anne Cecelia Winter Trust
Share of the Winter Trust of 12/3/1974 and not in its individual capacity

By: 

Dean A. Lanier, Executive Vice President


 
ANNE CECELIA WINTER, Individually


MARY WINTER-STINGLEY TRUST SHARE OF THE WINTER TRUST OF 12/3/1974

By:
Adam Y. Winter, Trustee

By:
Mary E. Winter-Stingley, Trustee

By:
Winton A. Winter, Jr., Trustee

  
MARY WINTER-STINGLEY, Individually

 

 



[Signature Page to Stockholder Release]

--------------------------------------------------------------------------------

 

 

ADAM YOUNG WINTER TRUST SHARE OF THE WINTER TRUST OF 12/3/1974

By:
Adam Y. Winter, Trustee

By:
Mary E. Winter-Stingley, Trustee

By:
Winton A. Winter, Jr., Trustee


 
ADAM YOUNG WINTER, Individually


NANCY M. WINTER TRUST U/T/A 8/8/1981, as amended

By:
Wayne Duderstadt, Trustee

By:
Bob Green, Trustee

By:
Joe Sims, Trustee


 
STEVEN STINGLEY, Individually


 
MELISSA WINTER, Individually

[Signature Page to Stockholder Release]

--------------------------------------------------------------------------------